DETAILED ACTION
	This application has been examined. Claims 1-4,6-14,16-18,20-26 are pending. Claims 5,15,19 are cancelled. Claims 24-26 are submitted as new claims.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 
 
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
While Rao-Park-Sun-Gupta substantially disclosed the claimed invention Rao-Park-Sun-Gupta does not explicitly disclose (re. Claim 24,25,26) selecting an optimized profile for the workload to select transfer speed settings corresponding to different workloads in a settings data store.

Breternitz Figure 16, Paragraph 113 disclosed facilitating the adjustment of a communication rate on the communication network. A packet communication rate is implemented for communication network 18 based on selection of input 327 and a rate value entered via field 331, and a ceiling (maximum) for the packet communication rate is implemented. Breternitz Paragraph 176-177 disclosed wherein network configurator 74 modifies the network configuration of a node 16 by generating a network configuration file 28 (FIG. 3) based on the user selections and input provided via module 280 of user interface 200, described herein with respect to FIGS. 11-17, and by providing the network configuration file 28 to the node 16 (or the node 16 fetching the file 28).

Breternitz disclosed (re. Claim 24,25,26) selecting an optimized profile for the workload to select transfer speed settings corresponding to different workloads in a settings data store.(Breternitz-Figure 16, Paragraph 113, Paragraph 176-177 , facilitating the adjustment of a communication rate on the communication network. A packet communication rate is implemented for communication network 18 based on selection of input 327 and a rate value entered via field 331, and a ceiling (maximum) for the packet communication rate is implemented)
 	Rao, Park and Breternitz are analogous art because they present concepts and practices regarding configuration of server settings for optimization of data transfer operations.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Breternitz into Rao-Park.  The motivation for the said combination would have been to provide for the modification of a boot-time configuration of a cluster of nodes of a cloud computing system such that each node 16 receives a boot-time configuration file, and each file may identify unique boot-time parameters for the respective node 16.(Breternitz-Paragraph 16,Paragraph 175)


The Applicant presents the following argument(s) [in italics]:
…Gupta does not teach or fairly suggest a process of “selecting from a plurality of optimized profiles stored in a data store, an optimized profile for the workload”, ...In Gupta, once each “application profile is created”, its associated instance is being launched…
The Examiner respectfully disagrees with the Applicant. 
Gupta is not limited to a singular application profile.  
Gupta Column 22 Lines 45 disclosed wherein edge compute service 502 allows customers to create separate versions of an application profile. Gupta Column 30 Lines 20-25 disclosed storing the application profile in association with a user account of the service provider network and receiving a second request to execute an instance of the workload, the request identifying the application profile.
Rao-Park-Sun-Gupta disclosed (re. Claim 1) “selecting from a plurality of optimized profiles stored in a data store, an optimized profile for the workload” (Gupta-Column 22 Lines 45,edge compute service 502 allows customers to create separate versions of an application profile, Column 30 Lines 20-25, storing the application profile in association with a user account of the service provider network and receiving a second request to execute an instance of the workload, the request identifying the application profile)
 
Priority
	 The effective date of the claims described in this application is 12/4/2020.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 
Claims 1-4,6-14,16-18,20-26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,11,17 recites limitations regarding “selecting from a plurality of optimized profiles stored in a data store, an optimized profile for the workload”.
The term ‘optimized profile’ in claims 1,11, and 17 is a relative term which renders the claim indefinite. The term ‘optimized profile’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,6-9,11-14,17-18,21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (USPGPUB 2019/0238633) further in view of Park (USPGPUB 2017/0344506) further in view of Sun (US Patent 10936300 ) further in view of Gupta (US Patent 10924429)

In regard to Claim 1
Rao Paragraph 24 disclosed wherein sensors deployed on a middle box, or on multiple middle boxes, can be used to collect traffic analytics necessary to provide a more comprehensive view of the network traffic and flow dynamics
Rao disclose (re. Claim 1) a non-transitory machine-readable storage medium encoded with instructions to cause the hardware processor to:
analyzing, by the hardware processor executing an infrastructure manager
managing at least one server and a network fabric, packet information of one or more
traffic data packets communicated by the at least one server over the network fabric, (Rao-Paragraph 24, sensors deployed on a middle box, or on multiple middle boxes, can be used to collect traffic analytics necessary to provide a more comprehensive view of the network traffic and flow dynamics ) the packet information comprising at least one of a source port field, a destination port field or an urgency field;(Rao-Paragraph 13, traffic data can include source/destination MAC address/es, source/destination IP address/es, protocol/s, port number/s ) 
identifying, based on analyzing the packet information, a workload running on
at least one server;(Rao-Paragraph 26,Paragraph 55, endpoints performing similar workloads, communicating with a similar set of endpoints or networking devices, having similar network and security limitations (i.e., policies), and sharing other attributes can be clustered together ) 
 	While Rao substantially disclosed the claimed invention Rao does not disclose (re. Claim 1) identifying an optimized profile for the workload identified as running on the at least one server.
 	While Rao substantially disclosed the claimed invention Rao does not disclose (re. Claim 1) causing server settings of the at least one server to be updated based on the identified workload; and causing network settings of the network fabric to be updated based on the identified workload.

 	Park Paragraph 25 disclosed QoS-aware IO management for a PCIe storage system with reconfigurable multi-ports. In an embodiment, the system 100 includes a host system 102, and optionally, one or more peripheral endpoints 114 such as PCIe extension devices, data storage devices, server blades, etc. P1 Paragraph 34 disclosed wherein DMA ports 420 may be defined at system startup by the systems basic input/output system (BIOS). Similarly, one or more DDIO ports may be defined at system startup. In an alternative embodiment, one or more DMA ports 420 may be reconfigured as DDIO ports 422 dynamically during operation, and in response to the IO request. Similarly, one or more DDIO ports 422 may be reconfigured as DMA ports 420 dynamically, and in response to the IO request.
	Park disclosed (re. Claim 1) causing network settings of the network fabric (Park-Paragraph 26, root complex 104 which forms a data communication fabric for communicating data between the CPU 106, the memory 108 and one or more internal endpoints 112 or external endpoints 114 coupled to the root complex 104)  to be updated based on the identified workload. (Park-Paragraph 32, a data block is received in an IO request from the application. The transfer mode selector 404 identifies a transfer mode to be applied. In one embodiment, the transfer mode selector 404 may select the transfer mode in response to information, such as the data characteristic, in the IO request. , Paragraph 36, the data characteristic may be an urgency identifier set by the application. For example, the data characteristic characterizes the data block as urgent or non-urgent. In such an embodiment, the urgent data block may be passed to the LS block distributor 416 and a non-urgent data block may be passed to the TO block distributor 414.)  
 	Rao and Park are analogous art because they present concepts and practices regarding configuration of server settings for optimization of data transfer operations.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Park into Rao.  The motivation for the said combination would have been to implement QoS-aware IO management for a PCIe storage system with reconfigurable multi-ports including an arbitration or watchdog timer to prevent latency sensitive IO transactions, such as video streams, from overwhelming the IO queues. Thus performance booster IO requests will have opportunity to make forward progress. In addition, the embodiments may accommodate random (small random reads/writes) IO transactions as well.(Park-Paragraph 53)
 	Park disclosed wherein one or more DMA ports 420 may be reconfigured as DDIO ports 422 dynamically during operation, and in response to the IO request wherein the said ports are peripheral endpoints 114 such as PCIe extension devices, data storage devices, server blades.
 	While Rao-Park substantially disclosed the claimed invention Rao-Park does not explicitly disclose (re. Claim 1) identifying an optimized profile for the workload identified as running on the at least one server.
 	While Rao-Park substantially disclosed the claimed invention Rao-Park does not explicitly disclose (re. Claim 1) causing server settings of the at least one server to be updated.
 	Sun Column 8 Lines 10-15 disclosed a software-SMI based service built in BIOS as a BIOS-software interface for system management software, which can be used at runtime to change hardware initialized values or update static firmware objects like CPU microcode in all logical processors.
 	Sun disclosed (re. Claim 1) causing server settings (Sun-Column 8 Lines 20-25, allow system software to fill and initiate a new sequence of hardware initialization to override/update current I/O settings) of the at least one server to be updated.(Sun-Figure 2, Column 5 Lines 10-15,  A determination can be made 214 as to whether the server was updated successfully and the server is in a valid and intended state. If so, the server can resume its workload (or receive new work) and can be enabled 216 to perform subsequent live updates of the BIOS.) 
 	Rao,Park and Sun are analogous art because they present concepts and practices regarding configuration of server settings for optimization of data transfer operations.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Sun into Rao-Park.  The motivation for the said combination would have been to update the BIOS software/ firmware without at least some amount of server unavailability.

 While Rao-Park-Sun substantially disclosed the claimed invention Rao-Park-Sun does not explicitly disclose (re. Claim 1) identifying an optimized profile for the workload identified as running on the at least one server. 
Gupta Column 19 Lines 25 disclosed wherein a provider network enables users to execute workloads at provider substrate extensions using edge-optimized instances. In some embodiments, users of the provider network utilize such edge-optimized instances via user-defined “application profiles.” An application profile generally enables users to define a set of parameters related to how a user desires a user workload to execute at provider substrate extensions. The parameters can include, for example, computing resource-related configurations, a latency profile for execution of the workload at provider substrate extensions, geography-related configurations, placement configurations  
 	Gupta disclosed (re. Claim 1) identifying an optimized profile for the workload identified as running on the at least one server;( Gupta Column 19 Lines 25, execute workloads at provider substrate extensions using edge-optimized instances… users of the provider network utilize such edge-optimized instances via user-defined “application profiles.”) 
Rao,Park and Gupta are analogous art because they present concepts and practices regarding configuration of server settings for optimization of data transfer operations.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Gupta into Rao-Park.  The motivation for the said combination would have been to enable users to readily launch workloads at provider substrate extensions in a manner that abstracts many of the details of a possibly diverse set of provider substrate extension locations.

Rao-Park-Sun-Gupta disclosed (re. Claim 1) wherein the server settings (Sun-Column 8 Lines 20-25, allow system software to fill and initiate a new sequence of hardware initialization to override/update current I/O settings ) comprise Basic Input/Output System (BIOS) settings of the at least one server.(Sun-Figure 2, Column 5 Lines 10-15,  A determination can be made 214 as to whether the server was updated successfully and the server is in a valid and intended state. If so, the server can resume its workload (or receive new work) and can be enabled 216 to perform subsequent live updates of the BIOS.)
Rao-Park-Sun-Gupta disclosed (re. Claim 1) “selecting from a plurality of optimized profiles stored in a data store, an optimized profile for the workload” (Gupta-Column 22 Lines 45,edge compute service 502 allows customers to create separate versions of an application profile, Column 30 Lines 20-25, storing the application profile in association with a user account of the service provider network and receiving a second request to execute an instance of the workload, the request identifying the application profile)
 In regard to Claim 11
 	Claim 11 (re. method) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
In regard to Claim 17
 	Claim 17 (re. apparatus) recites substantially similar limitations as Claim 1.  Claim 17 is rejected on the same basis as Claim 1.
In regard to Claim 2,12,18
Rao-Park-Sun-Gupta disclosed (re. Claim 2,12,18) wherein the workload is identified (Rao-Paragraph 26,Paragraph 55, endpoints performing similar workloads, communicating with a similar set of endpoints or networking devices, having similar network and security limitations (i.e., policies), and sharing other attributes can be clustered together ) based on one or more values of the source port field, the destination port field, or the urgency field. (Rao-Paragraph 13, traffic data can include source/destination MAC address/es, source/destination IP address/es, protocol/s, port number/s )
In regard to Claim 3,13
Rao-Park-Sun-Gupta disclosed (re. Claim 3,13) wherein the workload is identified based on analyzing at least a threshold number of the one or more traffic data packets.(Rao-Paragraph 48, flow attributes 132 can also include aggregate packet data such as flow start time, flow end time, number of packets for a flow, number of bytes for a flow, the union of TCP flags for a flow ).
The Examiner notes wherein Rao does not explicitly disclose a threshold number. 
 	Official Notice (see MPEP 2144.03) is taken that at the time of the invention it would have been well-known in the networking art that analytical grouping and filtering processes include threshold criteria. In the context of the  Rao-Park-Sun  it would have been obvious to assign threshold values to the flow attributes for in order to group and filter the packets and identify the traffic flow segments that belong to an application workload.
In regard to Claim 4,14
Rao-Park-Sun-Gupta disclosed (re. Claim 4,14) wherein the infrastructure manager accesses a workload data store to identify the workload based on the packet information.(Rao-Paragraph 40, repository for the network traffic and corresponding data captured by the sensors 104) 

In regard to Claim 6
Rao-Park-Sun-Gupta disclosed (re. Claim 6) wherein causing the server settings to be updated comprises executing, by the infrastructure manager, instructions to update the server settings at the at least one server. (Sun-Column 8 Lines 20-25, allow system software to fill and initiate a new sequence of hardware initialization to override/update current I/O settings )

In regard to Claim 7 
Rao-Park-Sun-Gupta disclosed (re. Claim 7) wherein causing the server settings to be updated comprises notifying a user that the server settings can be updated.(Sun-Column 4 Lines 45-55, The corresponding servers to receive the update can be determined 204, such as by consulting a table of server configurations or requesting configuration information from a set of servers )

In regard to Claim 8,21,23
Rao-Park-Sun-Gupta disclosed (re. Claim 8,21,23)  wherein causing the network settings to be updated comprises executing, by the infrastructure manager, instructions to update the network settings at one or more network fabric components of the network fabric, (Park-Paragraph 32, a data block is received in an IO request from the application. The transfer mode selector 404 identifies a transfer mode to be applied. In one embodiment, the transfer mode selector 404 may select the transfer mode in response to information, such as the data characteristic, in the IO request. , Paragraph 36, the data characteristic may be an urgency identifier set by the application. For example, the data characteristic characterizes the data block as urgent or non-urgent. In such an embodiment, the urgent data block may be passed to the LS block distributor 416 and a non-urgent data block may be passed to the TO block distributor 414.)  wherein the one or more network fabric components comprises a network switch.(Sun-Figure 6)
In regard to Claim 9,22
Rao-Park-Sun-Gupta disclosed (re. Claim 9,22) wherein causing the network settings to be updated comprises notifying a user that the network settings can be updated. (Rao-Paragraph 19, automatically generating notifications for system administrator/ user that include suggested changes to network policies and/or load balancer configurations )  
Claim 10,16,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (USPGPUB  2019/0238633) further in view of Park (USPGPUB 2017/0344506) further in view of Sun (US Patent 10936300 ) further in view of Gupta (US Patent 10924429)  further in view of Harriman (USPGPUB 2014/0344500).
In regard to Claim 10,16,20
While Rao-Park-Sun-Gupta substantially disclosed the claimed invention Rao-Park-Sun-Gupta does not explicitly disclose (re. Claim 10,16,20) wherein the network settings comprise at least one of bandwidth settings or transfer speed settings of the network fabric.
Harriman Paragraph 122 disclosed wherein the adapters 2106a, 2106b may each include an internal bandwidth (data path). In various embodiments, the adapters 2106a, 2106b may implement different bandwidth capabilities. For various embodiments of the multi-protocol I/O interconnect/switching fabric described herein, link width and speed mechanisms may be applied such that the bandwidth allocated to the PCIe link 2102 over the multi-protocol I/O interconnect 2104 may be accurately reflected in the PCIe reporting mechanisms. PCIe mechanisms for software notification of link bandwidth changes may be used to indicate changes to multi-protocol I/O interconnect bandwidth allocated to PCIe.
Harriman Paragraph 124-125 disclosed wherein PCIe mechanisms are used to limit the link bandwidth and the adapter may be required to indicate to PCIe system software that the link bandwidth has been reduced.  It may be permitted for the adapter to indicate bandwidth changes to the transport layer and for the transport layer to modify the path bandwidth allocated.
Harriman disclosed (re. Claim 10,16,20) wherein the network settings comprise at least one of bandwidth settings or transfer speed settings of the network fabric.  (Harriman- Paragraph 124-125,PCIe mechanisms are used to limit the link bandwidth and the adapter may be required to indicate to PCIe system software that the link bandwidth has been reduced.  It may be permitted for the adapter to indicate bandwidth changes to the transport layer and for the transport layer to modify the path bandwidth allocated) 
Rao,Park,Sun and Harriman are analogous art because they present concepts and practices regarding configuration of server settings for optimization of data transfer operations.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Harriman into Rao-Park.  The motivation for the said combination would have been to implement a multi-protocol I/O interconnect architecture such that a path is configured end-to-end before data transfer takes place.  (Harriman-Paragraph 57)


Claim 24,25,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (USPGPUB 2019/0238633) further in view of Park (USPGPUB 2017/0344506) further in view of Sun (US Patent 10936300) further in view of Gupta (US Patent 10924429) further in view of Breternitz (USPGPUB 2014/0047079).
In regard to Claim 24,25,26
While Rao-Park-Sun-Gupta substantially disclosed the claimed invention Rao-Park-Sun-Gupta does not explicitly disclose (re. Claim 24,25,26) selecting an optimized profile for the workload to select transfer speed settings corresponding to different workloads in a settings data store.

Breternitz Figure 16, Paragraph 113 disclosed facilitating the adjustment of a communication rate on the communication network. A packet communication rate is implemented for communication network 18 based on selection of input 327 and a rate value entered via field 331, and a ceiling (maximum) for the packet communication rate is implemented. Breternitz Paragraph 176-177 disclosed wherein network configurator 74 modifies the network configuration of a node 16 by generating a network configuration file 28 (FIG. 3) based on the user selections and input provided via module 280 of user interface 200, described herein with respect to FIGS. 11-17, and by providing the network configuration file 28 to the node 16 (or the node 16 fetching the file 28).

Breternitz disclosed (re. Claim 24,25,26) selecting an optimized profile for the workload to select transfer speed settings corresponding to different workloads in a settings data store.(Breternitz-Figure 16, Paragraph 113, Paragraph 176-177 , facilitating the adjustment of a communication rate on the communication network. A packet communication rate is implemented for communication network 18 based on selection of input 327 and a rate value entered via field 331, and a ceiling (maximum) for the packet communication rate is implemented)
 	Rao, Park and Breternitz are analogous art because they present concepts and practices regarding configuration of server settings for optimization of data transfer operations.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Breternitz into Rao-Park.  The motivation for the said combination would have been to provide for the modification of a boot-time configuration of a cluster of nodes of a cloud computing system such that each node 16 receives a boot-time configuration file, and each file may identify unique boot-time parameters for the respective node 16.(Breternitz-Paragraph 16,Paragraph 175)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444